EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mathew B. Dernier on 05/05/2022.
The application has been amended as follows:
 	In the claim inserted claim below after claim 8;
9. (Original) The control device according to claim 8, wherein the critical situation includes a situation in which the robot is supported by one leg in the bipedal walking.

Allowable Subject Matter

Claims 1-9 and 11-13 are allowed in light of the amendment filed on 04/22/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A control device for a robot, the control device comprising a processor configured to carry out actions, comprising: obtaining a signal indicating detected values from sensor detecting a state quantity of the robot, where the state quantity includes rotational angles of a joint portion of the robot; and a function of, in converting the detected values to estimated values of the state quantity according to a conversion function obtained by calibration of the sensor, where the conversion function produces estimated values that deviate to varying degrees from actual values representing actual rotational angles of a joint portion; determining whether the operation of the robot is in a critical situation that is vulnerable to malfunction resulting from the deviation of the estimated values from the actual values; computing offset values compensating for the deviations in the estimated value values and the actual values; and applying the offset values to change the estimated values when the determination is in the affirmative that the operation of the robot is in a critical situation. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B